DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 and 11/24/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 10,372,170) in view of Madadin (US 11,099,057). 
Regarding claim 1, Hsu (figures 1, 2 and 7-2) discloses an electronic device (figure 7-2), comprising: a housing (2); a slidable keyboard (20) movably attached to the housing via a ball bearing 
Regarding claim 2, Hsu and Madadin disclose the electronic device of claim 1 above. In addition, Hsu disclose wherein the electrical component comprises an upgradeable electrical component (component repair or replacement; column 5, lines 4-14).
Regarding claim 3, Hsu and Madadin disclose the electronic device of claim 1 above. In addition, Hsu (figure 2) disclose wherein the ball bearing rail system comprises: an outer rail (100); an inner rail (110); a first ball bearing (15 on left side) movably enclosed by a left wall of the outer rail and a left wall of the inner rail; and a second ball bearing (15 on right side) movably enclosed by a right wall of the outer rail and a right wall of the inner rail (column 2, line 55 – column 3, line 55).
Regarding claim 4, Hsu discloses wherein the outer rail is coupled to the housing and the inner rail is coupled to the slidable keyboard (column 2, lines 20-23; and column 5, lines 4-14).


Regarding claim 6, Hsu and Madadin disclose the electronic device of claim 1 above. Hsu and Madadin do not specifically disclose wherein the electrical component is arranged in a horizontal line within an area that is approximately equal to a size of an opening formed when the slidable keyboard is in an open position. However, since Hsu disclose sliding structure to open the keyboard for practically quick repair and component replacement below the keyboard. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the electronic component of Hsu and Madadin in a horizontal line within an area that is approximately equal to a size of an opening formed when the slidable keyboard is in an open position as a system design preference for serving the same purpose of accessing, repairing and replacing component of the electronic device.
Regarding claim 7, Hsu and Madadin disclose the electronic device of claim 1 above. Hsu and Madadin do not specifically disclose wherein the latch is located on a front bezel of the slidable keyboard. However, since Madadin discloses the latch for push to open the slidable keyboard. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to put the latch of Hsu and Madadin on a front bezel of the slidable keyboard so that a user can push the latch to put the keyboard in open position.
Regarding claim 8, Hsu and Madadin disclose the electronic device of claim 1 above. Hsu and Madadin do not specifically disclose wherein the electronic device further comprising a compartment to block access to a second electrical component when the slidable keyboard is in an open position. However, Hsu discloses the electronic device (laptop, figure 7-2) has many electronic components, and when the slidable keyboard is in an open position, opening some space of the electronic device 
Regarding claim 9, Hsu (figures 1, 2 and 7-2) discloses a housing for an electronic device (figure 7-2), comprising: a first outer rail and a second outer rail (100 of linear sliding structure 1) coupled to an inside bottom surface of the housing; a first inner rail (110) movably coupled to the first outer rail and a second inner rail (110) movably coupled to the second outer rail, wherein the first inner rail and the second outer rail are coupled to a slidable keyboard (20) (column 1, lines 42-51; column 2, line 55 – column 3, line 55; and column 5, lines 4-14). Hsu does not explicitly disclose a latch coupled to a front bezel of the housing to lock the slidable keyboard into a closed position. However, Madadin (figure 4) disclose a housing for an electronic device (10), comprising a slidable keyboard (82) movably attached to the housing (column 17, line 22 – column 18, line 23); and a latch (spring lock similar to a “push to open” latch) in the housing when the slidable keyboard is in a closed position to lock the slidable keyboard in the closed position (column 18, lines 19-23). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the latch of Madadin to the housing of Hsu for locking the keyboard in its place and preventing it from unintentionally slide out. Hsu and Madarin do not specifically disclose wherein the latch coupled to a front bezel of the housing. However, since Madadin discloses the latch for push to open the slidable keyboard. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to put the latch of Hsu and Madadin on a front bezel of the housing so that a user can push the latch to put the keyboard in open position.

Regarding claim 12, Hsu (figures 1, 2 and 7-2) discloses an electronic device (figure 7-2), comprising: a display housing (2); and a keyboard housing (20) coupled to the display housing, wherein the keyboard housing is to enclose an electrical motherboard that comprises non- upgradeable electrical components and upgradeable components (the electronic device is a laptop wherein sophisticated major components are arranged below the keyboard which inherently enclosed an electrical motherboard that comprises non- upgradeable electrical components and upgradeable components; column 1, lines 42-51), wherein the keyboard housing comprises: a slidable keyboard movably attached to the keyboard housing via a ball bearing rail system (1) (column 2, line 55 – column 3, line 55), wherein the slidable keyboard is to slide into an open position and provide access to the upgradeable components (column 5, lines 4-14). ). Hsu does not explicitly disclose a latch, wherein the slidable keyboard is to slide into an open position when a latch on the slidable keyboard is moved into an open position. However, Madadin (figure 4) disclose an electronic device (10), comprising: a display housing (22); and a keyboard housing (82) coupled to the display housing (column 17, line 22 – column 18, line 23); and a latch (spring lock similar to a “push to open” latch) to lock the slidable keyboard in the closed position or open the slidable keyboard (column 18, lines 19-23). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the latch of Madadin to the housing of Hsu for opening or locking the keyboard in its place to prevent it from unintentionally slide out.

Regarding claim 14, Hsu and Madadin disclose the electronic device of claim 12 above. In addition, Hsu (figure 2) discloses wherein the ball bearing rail system (1) comprises: an outer rail (100); an inner rail (110); a first ball bearing (15 on the left side) movably enclosed by a left wall of the outer rail and a left wall of the inner rail; and a second ball bearing (15 on the right side) movably enclosed by a right wall of the outer rail and a right wall of the inner rail (column 2, line 55 – column 3, line 55).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 10,372,170) in view of Madadin (US 11,099,057) and further in view of Slivon et al. (US 5,430,139).
Regarding claim 11, Hsu and Madadin disclose the housing of claim 9 above. Hsu and Madadin do not explicitly disclose wherein the latch is to move horizontally to engage or disengage from a fixed post inside of the housing and adjacent to the latch. However, Slivon et al. (figures 3 and 4) disclose a sliding latch mechanism comprising a latch (latch bar 40 or alternately latch bar 40 and latch 50 could be made integral and in one piece; column 2, line 50 – column 3, line 3) to move horizontally (moving to the 
Regarding claim 15, Hsu and Madadin disclose the electronic device of claim 12 above. Hsu and Madadin do not explicitly disclose wherein the latch comprising tensioned prongs that engage a member in the keyboard housing when the slidable keyboard is in a closed position. However, Slivon et al. (figures 3 and 4) disclose a latch (latch bar 40 or alternately latch bar 40 and latch 50 could be made integral and in one piece; column 2, line 50 – column 3, line 3) comprises tensioned prongs (hook 51) that engage a member in the keyboard housing when the slidable keyboard is in a closed position (column 3, lines 4-42). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Slivon et al. to the latch of the housing of Hsu and Madadin as a system design preference serving the same function of locking or releasing the slidable keyboard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 6.715,851) discloses a detachable rail assembly for drawers has a track assembly, a rail and a resilient latch; the track assembly is adapted to be attached to a fixture, the rail is slidably mounted in the track assembly and the latch is secured on the rail.

Chen et al. (US 9,382,730) disclose a locking device for a two-way travel drawer is provided with a peg on one side of each drawer; two two-way travel slides each on an outer surface of either side of the drawer; a groove member including front and rear flanges and a second opening element; a sliding member disposed in the groove member and including a trigger in the second opening element; and snapping members disposed vertically on an inner surface of the sliding member, each snapping member including two end latches secured to the sliding member, an intermediate trough having two vertical sides and a central concave portion interconnecting the vertical sides, two first inclined surfaces each extending from either end latch toward the trough, and two second inclined surfaces each interconnecting the adjacent first inclined surface and the adjacent vertical side.
Genest et al. (US 10,448,535) teach a rail clamp latch holder includes a grippable portion and a rail portion disposed at a forward side of the grippable portion; wherein the rail portion includes first and second pairs of opposed latches which are configured to latch onto a rail and which are disposed at first and second longitudinal ends of the rail portion, respectively, a tab, a locking pin and an elastic member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645